Possible Bases of Jurisdiction for the Department of Justice to
  Investigate Matters Relating to the Assassination of Martin
                        Luther King, Jr.

T he D epartm ent o f Justice may conduct an investigation relating to the assassination o f M artin L uther
    King, Jr., to investigate the com m ission o f federal crim es for which the applicable statute o f lim ita­
    tions has run, in o rd er to establish the facts o f the crim e, independent o f w hether such facts m ay
    lead to a prosecution.

T he D epartm ent also has authority, under 28 U.S.C. § 533(3), to investigate the role o f the D epartm ent
    or the Federal Bureau o f Investigation in the original investigation o f the King assassination. Such
    an investigation under § 533(3) could include a re-investigation o f the facts surrounding the assas­
    sination itself in o rd er to assess the conduct o f the B ureau’s original investigation and determ ine
    the accuracy and com pleteness o f its findings.

                                                                                                        April 20, 1998


                     M   em orandum      O p in io n   ror t h e   P r i n c i p a l A s s o c ia t e
                                     D epu ty A tto rn ey G en era l


   In connection with the Attorney General’s consideration of a request from
Coretta Scott King that the President or the Attorney General establish a commis­
sion to examine matters relating to the assassination of Martin Luther King, Jr.,
you have asked us whether there is legal authority for the Department of Justice
to conduct an investigation relating to the assassination of Dr. King and the
conviction of James Earl Ray for that murder.
   First, we conclude that in addition to investigating federal crimes that may be
currently prosecuted, the Department of Justice may also investigate the commis­
sion of federal crimes for which the applicable statute of limitations has run, in
order to establish the facts of the crime, independent of whether such facts may
lead to a prosecution. Second, we also conclude that the Department’s authority
to investigate official matters under the control of the Department, 28 U.S.C.
§533(3), provides an additional and independent basis for investigating the role
of the Department or the Federal Bureau of Investigation in the original investiga­
tion of the King assassination. Such an investigation under § 533(3) could include
a re-investigation of the facts surrounding the assassination itself in order to assess
the conduct of the Bureau’s original investigation and determine the accuracy and
completeness of its findings.

                                  I. Detection of Federal Crimes

  The Attorney General is authorized to appoint officials to “ detect and prosecute
crimes against the United States.” 28 U.S.C. §533(1). Thus, as a preliminary
matter, it is fundamental that the Attorney General may conduct an investigation

                                                         61
                              Opinions of the Office o f Legal Counsel in Volume 22


to “ detect and prosecute” any federal crimes that may have been committed in
connection with the King assassination. See generally; Memorandum for the
Director of the Federal Bureau o f Investigation, from Mary C. Lawton, Deputy
Assistant Attorney General, Office of Legal Counsel, Re: FBI Cooperation with
Local Authorities; at 1 (Nov. 9, 1977) (so long as there is a “ legitimate basis
for the view that the investigation of the underlying conduct may unearth viola­
tions of federal law, we believe the FBI is authorized to proceed with the inves­
tigation” ). In this regard, we understand that the Criminal and Civil Rights Divi­
sions are reviewing the relevant facts to determine whether there are grounds on
which to conclude that a federal crime may have been committed in connection
with the King assassination and whether such a crime may be currently prosecuted.
   Even in circumstances where the applicable statute of limitations may have run
and federal criminal violators may not be prosecuted, however, this Office has
previously concluded that §533(1) also provides authority to conduct an investiga­
tion the only purpose of which is to “ detect” the commission of a federal crime.
Memorandum for Jack W. Fuller, Special Assistant to the Attorney General, from
Antonin Scalia, Assistant Attorney General, Office of Legal Counsel, Re: Jurisdic­
tion o f the Departm ent o f Justice to Investigate the Assassination o f President
Kennedy at 5 (July 28, 1976) (“ Kennedy Assassination Opinion” ). The Office
of Legal Counsel reviewed this issue in similar circumstances when the Depart­
ment of Justice was considering in 1976 whether it had authority to re-investigate
the 1963 assassination of President Kennedy, notwithstanding the strong possi­
bility that the statute of limitations might have run on any applicable federal crime.
See generally id. There, this Office concluded that “ [njothing in the language”
of §533(1) precludes the Department from seeking to “ ‘detect’ crime when it
cannot ‘prosecute’ the violators.” Id. at 5.
   The mere fact that the statute of limitations may have run does not “ erase the
crime itself.” Id. Thus, in the Kennedy Assassination Opinion, Assistant Attorney
General Scalia concluded that a criminal statute of limitations sets the outer limit
of when it may be fair or reasonable to try a defendant for a particular crime;
it does not mark the expiration of the federal interest in detecting and establishing
the facts of such a crim e.1 Kennedy Assassination Opinion at 5 (citing United
States v. M arion, 404 U.S. 307, 322 (1971)); Toussie v. United States, 397 U.S.
112, 114—15 (1970); see also United States v. M acDonald, 456 U.S. 1, 8 (1982);
United States v. Podde, 105 F.3d 813, 820 (2d Cir. 1997); United States v. Starrett,
55 F.3d 1525, 1544 (1 1th Cir. 1995). Indeed, there may be “ vital public interests”

    1The Kennedy Assassination Opinion observed
          The central purpose o f the [statute of limitations! is therefore served when prosecution is prevented
          T o be sure, the reputations o f persons w ho may have been involved in the assassination attempt could
          be injured if the detailed results of the investigation were made public But that is an interest protected
          by the general administrative policy of investigative secrecy, and not by the statute of limitations,
          and it might in some circumstances be outweighed by the public interest in the investigation, at least
          where the only reason for failure lo bring a prosecution is the time bar
Id. at 5


                                                           62
     Possible Bases o f Jurisdiction fo r the Department o f Justice to Investigate Matters Relating to the
                                   Assassination o f Martin Luther King, Jr.

served by establishing the facts surrounding the commission of a federal crime
irrespective of whether the crime can be prosecuted. Kennedy Assassination
Opinion at 5.
   Thus, this Office found that the proposed departmental re-investigation of the
Kennedy assassination might properly “ serve to set to rest serious public mis­
givings . . . and possible distortion” regarding the manner or conclusions o f the
original investigation. Id. The Opinion also observed that the proposed re-inves­
tigation of the Kennedy assassination could be justified on the basis that it might
“ assist the Department in preventing such crimes in the.future.” Id.
   The interests recognized in the Kennedy Assassination Opinion appear to apply
with equal force to a possible federal re-investigation of the King assassination.2
Accordingly, assuming that there are grounds on which to believe that a re-inves­
tigation of the King assassination might reveal a violation of federal law, the Ken­
nedy Assassination Opinion provides precedent for initiating a re-investigation
notwithstanding the fact that the applicable statute of limitations might have run.

     II. Investigating ‘‘Official Matters” Within the Control of the Department
                                       of Justice

  A second and independent basis of authority for conducting the investigation
in question may be found in 28 U.S.C. §533(3), which authorizes the Attorney
General “ to conduct such other investigations regarding official matters under
the control of the Department of Justice and the Department of State as may be
directed by the Attorney General.” This authority was also applied in the Kennedy
Assassination Opinion.
  Here, the Bureau’s investigation at the time of the King assassination constitutes
an “ official matter under the control of the Department,” and therefore is itself
a basis for a current investigation. See Kennedy Assassination Opinion at 7
(Bureau’s initial investigation o f JFK assassination fell within scope o f §533(3)
and provided basis for re-investigation). As was the case when this Office
reviewed this issue in connection with a re-investigation of the assassination of
President Kennedy, “ a new investigation o f the assassination could be justified
on the ground that it is necessary, in light of subsequent public allegations, to
review and evaluate the FBI’s performance” in the investigation. Id.
  The public allegations giving rise to the request for a re-examination of the
facts surrounding the assassination of Dr. King similarly relate to the conduct
of the Bureau in that investigation and whether the Bureau may possess relevant
evidence bearing on the assassination that has not yet been disclosed. See, e.g.,
Some Cases Never Close, L.A. Times, Apr. 4, 1998, at B7 (editorial questioning

   2 We reiterate here the observation of Assistant Attorney General Scalia that we do not mean to suggest that
these interests require an investigation. In our view these interests provide authonty for such an investigation if
the Attorney General determines that such an investigation is appropriate. See Kennedy Assassination Opinion at
5.


                                                      63
                   Opinions o f the Office o f Legal Counsel in Volume 22


whether the FBI may possess additional information concerning a plot to assas­
sinate Dr. King). Without necessarily giving credence to these allegations, the
Attorney General might nonetheless wish to authorize an investigation to review
and address them. If the Attorney General elects to do so, § 533(3) provides her
with the relevant authority.

                                                                  Beth Nolan
                                                   D eputy Assistant Attorney General
                                                        Office o f Legal Counsel




                                            64